 

 
September 23, 2008

 
 
Aftersoft Group, Inc.
Regus House
Heronsway Chester Business Park
Chester CH4 9QR
United Kingdom
 
 
Re:
Amendment No. 1 to Loan Agreement

 
Dear Sirs:
 
Reference is made to the Revolving Credit and Term Loan Agreement dated as of
December 21, 2007 (the “Loan Agreement”), by and between ComVest Capital, LLC
(the “Lender”) and Aftersoft Group, Inc. (the “Borrower”).  All capitalized
terms used herein without definition have the respective meanings ascribed to
them in the Loan Agreement.
 
The Borrower has advised the Lender that the Borrower failed to comply with
Section 6.17 of the Loan Agreement for the four (4) consecutive quarters ended
June 30, 2008, and that the Borrower anticipates that it will not be in
compliance with such Section 6.17 for any of the four (4) quarter periods ending
September 30, 2008 through and including June 30, 2009.  The Lender is ready,
willing and able to waive such non-compliance for the four (4) quarter periods
ending June 30, 2008 and September 30, 2009, to modify Section 6.17 of the Loan
Agreement for the four (4) quarter periods ending December 31, 2008 through and
including June 30, 2009, and to effect certain other modifications to the Loan
Documents, all subject to and in accordance with the terms and conditions of
this Amendment No. 1.
 
This will confirm the agreement of the Lender and the Borrower to make the
following amendments to the Loan Agreement, the Term Note and Warrant No. CV-2
(issued pursuant to the Loan Agreement).
 
1.           Waivers.  The Lender hereby waives the Borrower’s failure to comply
with Section 6.17 of the Loan Agreement for the four (4) consecutive quarters
ended June 30, 2008, and for the four (4) consecutive quarters ending September
30, 2008, provided that such waivers are limited to such four (4) quarter
periods, and shall not constitute a waiver with respect to any other period or
with respect to any other provision of the Loan Agreement in any other respect.
 
2.           Amended Covenant.  Section 6.17 the Loan Agreement is hereby
amended so as to read in full as follows:
 
Section 6.17.  Coverage Test.  Permit, as of the end of any quarter of any
Fiscal Year, the ratio of (a) EBIDA minus Capital Expenditures incurred to
maintain or replace capital assets, to (b) Debt Service, for the four (4)
consecutive quarters then ended to be less than the minimum ratio for such
period set forth below (and the Borrower hereby acknowledges that such minimum
ratios have been set based on 80% of the Borrower’s projected ratios for the
subject periods):
 
 
 

--------------------------------------------------------------------------------

 
 
Four Consecutive
Fiscal Quarters Ending
Minimum
Coverage Ratio
   
December 31, 2008
0.62 to 1.00
March 31, 2009
0.71 to 1.00
June 30, 2009
0.50 to 1.00
On or after September 30, 2009
1.25 to 1.00



3.           Term Loan Amortization.
 
(a)           Section 1(b) of the Term Note is hereby amended so as to read in
full as follows:
 
(b)           Principal.  The Principal of this Note shall be payable (i) in
eleven (11) equal monthly installments of $208,333.33 each, due and payable on
the first day of each calendar month commencing January 1, 2010 and continuing
through and including November 1, 2010, and (ii) a final installment due and
payable on November 30, 2010 in an amount equal to the entire remaining
principal balance of this Note.
 
(b)           A photocopy of this Amendment No. 1 may be attached to the Term
Note to evidence the foregoing amendment, and/or the Borrower shall, upon
request of the Lender at any time, execute and deliver to the Lender a
replacement Term Note reflecting such amendment.
 
4.           Amendment to Warrant No. CV-2.  In consideration of the waivers,
amendments and deferrals granted by the Lender in this Amendment No. 1, Warrant
No. CV-2 issued by the Borrower to the Lender pursuant to the Loan Agreement is
hereby amended so as to reduce the exercise price thereunder to $0.11 per share
(subject to further adjustment(s) hereafter in accordance with such Warrant).  A
photocopy of this Amendment No. 1 may be attached to Warrant No. CV-2 to
evidence such exercise price reduction, and/or the Borrower shall, upon request
of the Lender at any time, issue a replacement Warrant reflecting such exercise
price reduction.
 
5.           Expenses.  The Borrower shall pay or reimburse the Lender for its
costs and expenses (including reasonable attorneys’ fees) incurred in connection
with the preparation of this Amendment No. 1.
 
6.           Reaffirmation.
 
(a)           The Borrower hereby reaffirms all of its representations and
warranties in the Loan Documents on and as of the date hereof, as if expressly
made on and as of the date hereof.
 
 
2

--------------------------------------------------------------------------------

 
(b)           The Borrower hereby (i) confirms the ongoing validity of all of
the Obligations outstanding on the date hereof and on the effectiveness of this
Amendment No. 1, (b) confirms that such Obligations are owing without
reservation, defense, counterclaim or offset, (c) confirms that, after giving
effect to this Amendment No. 1, neither the Borrower nor any Subsidiary has any
claims or causes of action against the Lender or any of its Affiliates, managers
or officers, and (d) acknowledges, confirms and agrees that none of the
amendments to be effected by this Amendment No. 1 shall constitute a novation of
any of the Obligations outstanding immediately prior to the effectiveness of
this Amendment No. 1.
 
(c)           The Borrower hereby reaffirms the validity of all of the liens and
security interests heretofore granted to the Lender as collateral security for
the Obligations, and acknowledges that all of such liens and security interests,
and all collateral heretofore pledged as security for the Obligations, continues
to be and remains collateral for the Obligations from and after the
effectiveness of this Amendment No. 1.
 
7.           Representations and Warranties.  Each of the Lender and the
Borrower hereby represents and warrants that (a) this Amendment No. 1 has been
duly and validly authorized by all necessary corporate or company action on such
party’s part, (b) this Amendment No. 1 has been duly executed and delivered by
such party’s duly authorized officer, and (c) this Amendment No. 1 constitutes
such party’s valid and binding obligation, enforceable against such party in
accordance with its terms.
 
8.           Ongoing Force and Effect; Waiver and Amendment.  Except as
expressly set forth herein, all of the terms and conditions of the Loan
Agreement and the other Loan Documents remain unchanged and in full force and
effect.  All references to the Loan Agreement, Notes and/or Warrants in any
other Loan Documents shall hereafter mean and refer to the Loan Agreement, Notes
and/or Warrants as amended by this Amendment No. 1.  This Amendment No. 1 may
not be amended or modified, nor may any performance required hereunder be
waived, except pursuant to a written agreement signed by the party to be charged
therewith.
 
9.           Governing Law.  This Amendment No. 1 shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to conflicts of laws principles.
 
[The remainder of this page is intentionally blank]
 
 
3

--------------------------------------------------------------------------------

 
Kindly confirm your agreement to the foregoing by countersigning a counterpart
copy of this Amendment No. 1 in the space provided below.

       
Very truly yours,
 
COMVEST CAPITAL, LLC
         
 
By:
/s/ Gary E. Jaggard       Gary E. Jaggard, Managing Director                  

 
 
Acknowledged, Confirmed and Agreed To:
 
AFTERSOFT GROUP, INC.

            By:
/s/ Ian Warwick
   
 
   
Name:  Ian Warwick
Title:  President and CEO
   
 
   
 
   
 
 

 
 
 
4

--------------------------------------------------------------------------------

 